June 28, 1920. The opinion of the Court was delivered by
This is an appeal from an order of Judge Gary made in ahabeas corpus proceeding instituted by the petitioner-appellant, Thomas M. Shaw, to recover possession of his two children; John D.M. Shaw, about ten years old, and Franklin M. Shaw, about eight years old. The respondent, Bessie D. Shaw, is the wife of Thomas M. Shaw. The petitioner alleges that he is a citizen of Laurens county, married to the respondent, and alleges that "about two years ago that Bessie D. Shaw left your petitioner against his will, and against the will of your petitioner took said boys with her and carried them to the State of Missouri;" "that your petitioner has begged her and demanded of her that she return said boys to your petitioner, but this she has failed and refused to do."
Mrs. Shaw was in Laurens county, but left the children, and was served with process in this case. Mrs. Shaw appeared on the day appointed for a hearing, did not answer, did not traverse the petition, but made a motion to quash the writ, on the sole ground that, as the petition showed on its face that the children ordered to be produced were outside of the State, to wit, in the State of Missouri, the Court was without jurisdiction to pass any order in the proceedings.
This objection was sustained by Judge Gary and proceedings dismissed, he holding that the Court was powerless and without jurisdiction. From this order appellant appealed.
The order appealed from must be reversed. The Court acquired jurisdiction when the respondent was personally served. The children were the subject matter of the dispute. The question to be determined is whether father or mother should be awarded control. The Court clearly acquired jurisdiction when respondent was served. The order appealed from is reversed, and case remanded to Circuit Court for Laurens county for further proceedings.
Reversed. *Page 303